DETAILED ACTION
Response to Amendment
The amendment filed December 20, 2021 has been entered. Claims 1-21 have been cancelled and claims 22-42 have been newly added and are pending in the application. 
Response to Arguments
The indicated allowability of claim 21 is withdrawn in view of the newly discovered reference(s) to Schiff et al. Rejections based on the newly cited reference(s) follow. The indication of allowability was based upon too narrow an interpretation of the term “case”. Given its broadest reasonable interpretation, as set forth below, a case need only be an element which functions as an outer cover or housing. As set forth in the current rejection, the outer plunger rod portion may be considered a case which covers or houses the inner plunger rod and is considered to anticipate the claimed invention as currently set forth. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22-42 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schiff et al. (US 10,960,139).
Regarding claims 22 and 32, Schiff et al. (henceforth Schiff) discloses (Figures 1-7) a drug delivery device (10) and method of assembly (it is noted that the method of assembly is set forth as providing the elements of the claimed structure as set forth in the structural claims and as such the method of assembly is considered to be anticipated by the prior art device which comprises the claimed 
Regarding claims 23 and 33, Schiff further discloses wherein the case slot comprises a surface (flattened recess 72) adapted to engage the plunger boss so as to inhibit axial translation (Col. 7, lines 19-26).
Regarding claims 24 and 34, Schiff further discloses wherein the surface comprises a rounded off end in a rotational direction, in which the plunger is configured to rotate out of engagement with the case slot such that the rounded off end of the surface forms the inside of the turn of the curved section configured to be engaged by the plunger boss (the proximal corner which forms an edge of the opening restraint 70 may be considered rounded and which would interact with the radial extension when rotating into and out of the slot).
Regarding claim 25, Schiff further discloses wherein the curved section comprises an outside of a turn configured to engage the at least one part of the plunger (the curved slot in the outer member may be considered to comprise both inner and outer edges which engage the radial extension as claimed).
Regarding claims 26 and 35, Schiff further discloses wherein the guide curve is shaped as a part of a parabola (see annotated figure below).
Regarding claims 27 and 36, Schiff further discloses wherein the at least one part of the plunger (radial extension 41) is engaged to a vertex of the parabola when the plunger boss of the plunger is engaged in the case slot of the case (see annotated figure below; the claim does not require the at least one part of the plunger to be distinct from the plunger boss).
Regarding claims 28, 30, 31, and 37, Schiff further discloses wherein a bearing (threaded end of plunger rod engaged with stopper 22 as depicted in Figure 5) is arranged on a distal end of the plunger for engaging a stopper of a medicament container (interior chamber 20 of pre-filled syringe assembly 10).
Regarding claim 29, Schiff further discloses wherein the surface of the case slot (restraint 70) is angled so as to introduce a torque to the plunger when an axial force is applied to the plunger (the proximal edge of the case slot is capable of applying a torque to the plunger if the radial extension is engaging in a certain manner which is considered to anticipate the claim limitation as currently set forth; e.g., the radial extension is a cylindrical feature which will engage with the angled corner of the slot to provide a torque guiding the radial extension along the track).
Regarding claim 38, Schiff et al. (henceforth Schiff) discloses (Figures 1-7) a drug delivery device (10), having a longitudinal axis and comprising: a plunger release mechanism comprising: a plunger (plunger inner member 32) movable along the longitudinal axis (e.g., Figures 5-7); and a guide curve (track 47) adapted to engage at least one part  (radial extension 41) of the plunger so as to guide the 
Regarding claim 39, Schiff further discloses wherein the curved section (track 47) comprises an outside of a turn configured to engage the at least one part of the plunger (e.g., Figure 2, it can be seen that the radial extension 41 is engaged on both sides by the track in which it is retained).
Regarding claim 40, Schiff further discloses wherein the guide curve is shaped as a part of a parabola (as set forth in the previous office action, the guide curve may be considered to at least partially lie in the shape of a parabola even if only a section is considered; see annotated Figure 4 below).
Regarding claim 41, Schiff further discloses wherein the at least one part of the plunger (radial extension 41) is engaged to a vertex of the parabola when the plunger boss of the plunger is engaged in the case slot of the case (see annotated figure below; the claim does not require the at least one part of the plunger to be distinct from the plunger boss).
Regarding claim 42, Schiff further discloses wherein a bearing (threaded end of plunger rod engaged with stopper 22 as depicted in Figure 5) is arranged on a distal end of the plunger for engaging a stopper of a medicament container (interior chamber 20).

    PNG
    media_image1.png
    365
    337
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN L ZAMORY/Examiner, Art Unit 3783     
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783